            Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 ROBERTO MENDOZA,                              )
                                               )
                 Plaintiff,                    )
 vs.                                           )
                                               )
 CONNECTICUT CLOSET AND                        )   Case No. __________________
 SHELF, L.L.C., CT HOME                        )
 IMPROVEMENT SERVICES LLC, and                 )   (JURY TRIAL DEMANDED)
 CINDY BERNIER,                                )
                                               )
                 Defendants.                   )
                                               )

                                           COMPLAINT

       1.       Plaintiff Roberto Mendoza is a former employee of the defendants Connecticut

Closet and Shelf, L.L.C., CT Home Improvement Services LLC, and Cindy Bernier, and he brings

this action under the Fair Labor Standards Act (“FLSA”) on behalf of himself and all others

similarly situated, and under Connecticut state law, because of the defendants’ unlawful

deprivation of his rights to overtime compensation. Plaintiff seeks a declaratory judgment under

28 U.S.C. § 2201 and compensation, damages, equitable and other relief available under the FLSA,

as amended, 29 U.S.C. § 201, et seq., and Connecticut General Statute § 31-71c.

                                 JURISDICTION AND VENUE

       2.       Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b), 28 U.S.C. § 1331, 28

U.S.C. § 1337, and 28 U.S.C. § 1367(a).

       3.       Venue lies within this District pursuant to 28 U.S.C. § 1391.

                                             PARTIES

       4.       Plaintiff Mendoza has given his written consent to be a party plaintiff in this action

pursuant to 29 U.S.C. § 216(b) of the FLSA. Such written consent is appended to this Complaint
            Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 2 of 10




as Exhibit 1. Plaintiff Mendoza brings this action on behalf of himself and all others similarly

situated in accordance with 29 U.S.C. § 216(b) of the FLSA against the Defendants, because of

the Defendants’ unlawful deprivation of Plaintiff Mendoza’s right to overtime pay in accordance

with the FLSA.

       5.       Plaintiff Mendoza was jointly employed by Defendants to perform labor including

but not limited to building and installing shelving and closet systems. Plaintiff was employed by

Defendants from approximately 1981 until his termination on October 28, 2018.

       6.       At all times relevant herein, Plaintiff was an “employee” of Defendants within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(e)(1) and Connecticut General Statute

§ 31-71a.

       7.       Defendant Connecticut Closet and Shelf, L.L.C. was a Connecticut corporation

headquartered at 26 Fitch Street, Norwalk, CT 06855. Defendant Connecticut Closet and Shelf’s

registered agent for service of process is James J. Ullrich, C.P.A., located at 16 Carlin St., Norwalk,

CT 05681. Defendant Connecticut Closet and Shelf was dissolved as a corporate entity on January

3, 2018, upon sale of the company.

       8.       Defendant CT Home Improvement Services LLC is a Connecticut corporation

headquartered at 26 Fitch Street, Norwalk, CT 06855. Defendant CT Home Improvement

Services’ registered agent for service of process is Ivey, Barnum & Omara, LLC, located at 170

Mason St., Stop JAH, Greenwich, CT 06830. Defendant CT Home Improvement Services is the

successor in interest to Defendant Connecticut Closet and Shelf.

       9.       Defendant Cindy Bernier is the owner and President of Connecticut Closet and

Shelf and is an individual who, upon information and belief, is a resident and citizen of the state




                                                  2
         Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 3 of 10




of Connecticut. At all times material, Defendant Bernier has or did control directly or indirectly

the management of Defendant Connecticut Closet and Shelf.

       10.     At all times material to this action, Defendants have been enterprises engaged in

commerce as defined by 29 U.S.C. § 203(r)(1), with an annual dollar business volume in excess

of $500,000. At all times material herein, Defendants have actively been conducting business in

Connecticut.

       11.     Defendants are, and at all material times have been, “employers” within the

meaning of the FLSA, 29 U.S.C. § 203(d).

                                             FACTS

       12.     Within the last three years and continuing until his separation from employment on

October 28, 2018, Plaintiff Mendoza’s job duties while working for Defendants included, but were

not limited to: running machinery including but not limited to bending and drilling machines;

cutting raw material to be made into shelving and closet systems; lifting and carrying raw

materials; finishing and preparing materials for installation; assisting installers in gathering

materials from the workshop needed for installations; installing closets and shelving systems; and

inventorying the materials and products in the workshop.

       13.     While working for Defendants, Plaintiff Mendoza routinely worked over 40 hours

in a workweek. However, the Defendants failed to compensate him and all others similarly situated

for all hours worked over 40 in a workweek at a rate of one and one-half times their regular rates

of pay. Specifically, Defendants failed to compensate Plaintiff Mendoza for hours worked before

the start of his scheduled shift and after the end of his scheduled shift which were recorded in the

Defendants’ timekeeping system.




                                                 3
          Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 4 of 10




        14.     Plaintiff was regularly scheduled to work 8 hours per day, five days per week. His

regular schedule was 6 am to 2 pm. Thus, Plaintiff Mendoza was regularly scheduled to and did

perform a minimum of 40 hours of work per workweek.

        15.     Plaintiff Mendoza frequently worked overtime beyond his scheduled 40 hours a

week for which he received no compensation, and when doing so, he performed his regular job

duties described in paragraph 12 above. Specifically, he routinely worked additional hours before

the official start time of his scheduled shifts, after the end of his regularly scheduled shifts, and on

weekends without compensation. This pre-shift and post-shift work caused Plaintiff Mendoza to

work in excess of 40 hours per week because it was done in addition to working his regularly

scheduled 40 hours per week.

        16.     Prior to leaving, Plaintiff Mendoza clocked out on a time clock. If Plaintiff

Mendoza was in the field performing a closet installation during his shift, he would return to the

workshop to return extra building materials and then clock out prior to going home.

        17.     At the end of each week, Plaintiff Mendoza was required to add up the total amount

of time recorded on the time clock and note the total hours for that week by hand on a chart titled

“Extra Accumulated Hours.”

        18.     Regardless of the number of total hours per week recorded on the “Extra

Accumulated Hours” sheet, Defendants only paid Plaintiff Mendoza for 40 hours.

        19.     Each week, Defendants added the number of hours over 40 recorded to the

previously “accumulated” hours over 40 noted in the final column on the “Extra Accumulated

Hours” chart. On weeks when Plaintiff Mendoza worked less than 40 hours—typically because

the Defendants told him to go home early because he had too many “accumulated hours”—the




                                                   4
          Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 5 of 10




Defendants would subtract hours from his “accumulated extra hours” total to bring him up to 40

hours for that workweek.

       20.     To the limited extent any of the “accumulated hours” were “borrowed” to bring

Plaintiff Mendoza up for 40 hours for that week and were paid, they were paid only at a straight

time rate and not at one and one-half times his regular rate of pay.

       21.     Other than the hours “borrowed” and paid as described above in Paragraphs 20-21,

Plaintiff Mendoza has never been paid for the overtime hours worked and recorded in the

“accumulated hours” column of his timesheets during the relevant time period.

       22.     Upon information and belief, all similarly situated employees of Defendants

utilized the same timekeeping system and recorded their hours worked in the “Extra Accumulated

Hours” charts, but were not paid for all of the time recorded in these charts, as described in

Paragraphs 18-21.

       23.     For example, from October 28, 2017, through November 3, 2017, plaintiff

Mendoza worked a regular schedule of 40 hours. Because he performed his job duties before and

after his shift, and also worked an approximately 20 hours of additional time on Saturday, October

28, 2017, and Sunday, October 29, 2017, Plaintiff Mendoza worked over 60 hours during that

week. However, plaintiff Mendoza was paid for only the 40 scheduled hours of work he performed

and was not paid any overtime compensation.

       24.     Similarly, in addition to his regular shifts, Plaintiff Mendoza worked on Saturdays

and Sundays in October, November, and December 2017. However, as noted above, he was never

paid at all for this overtime work, let alone paid at one and one-half times his regular rate.

       25.     In December 2017, Plaintiff Mendoza texted Defendant Bernier requested that she

pay him for the 212 ¼ hours of overtime compensation owed for overtime work he performed on




                                                  5
         Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 6 of 10




Saturdays and Sundays in October, November and December 2017. Plaintiff Mendoza explained

to Defendant Bernier that he should be paid this money as overtime compensation, not as a

“bonus.” Defendant Bernier never responded to this text message and she never paid him the

overtime compensation owed.

       26.    With the exception of the time period of October through December 2017, Plaintiff

Mendoza worked, on average, approximately 41-46 hours per week, approximately three weeks

per month. Plaintiff Mendoza was not paid time and one-half overtime pay for those hours worked

over 40 in a workweek.

       27.    In January 2018, Defendant Bernier sold Connecticut Closet and Shelf to Katja

Stocker. Although Ms. Stocker continued to operate and manage Connecticut Closet and Shelf,

she changed the name of the business to CT Home Improvement Services LLC. Connecticut Closet

and Shelf, L.L.C. was subsequently dissolved as a corporate entity.

       28.    When Connecticut Closet and Shelf became CT Home Improvement Services LLC,

it continued to operate out of the same location in Norwalk, CT with the same workforce.

Moreover, the jobs and working conditions remained the same, as did the machinery, equipment

and production methods used to provide the exact same products and services.

       29.    On October 2, 2018, Plaintiff Mendoza fell off a ladder at work and was seriously

injured. He sought medical treatment and was unable to return to work after this date. On October

28, 2018, Defendants terminated Plaintiff Mendoza’s employment.

       30.    To date, Plaintiff Mendoza has not received any of the overtime compensation he

is owed by Defendants resulting from his employment.




                                                6
            Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 7 of 10




                                              COUNT I

 FAILURE TO PAY OVERTIME FOR ALL HOURS SUFFERED OR PERMITTED TO
    WORK IN VIOLATION OF SECTION 7(a) OF THE FLSA, 29 U.S.C. § 207(a)

          31.   Plaintiff hereby incorporates by reference Paragraphs 1 through 30 in their entirety

and restates them herein.

          32.   At all times material herein, during those workweeks in which Plaintiff Mendoza

and all others similarly situated have worked in excess of 40 hours in a week, they have performed

work activities including but not limited to the tasks enumerated in Paragraph 12 without

compensation before the start of their shift, after the end of their scheduled shift, and on weekends.

This unpaid overtime is recorded on the timesheets submitted to the Defendants. Accordingly, as

a result of these pay practices, Defendants have failed to provide Plaintiff and all others similarly

situated with the rights and protections provided under Section 7(a) of the FLSA, 29 U.S.C. §

207(a).

          33.   Section 207 of the FLSA requires the payment of overtime compensation to

employees who work in excess of the hourly standards set forth therein. In particular, Section

207(a) requires the payment of overtime compensation at the rate of one and one-half times each

employee’s regular rate of pay for all hours employees are suffered or permitted to work in excess

of 40 hours per week. Defendants have failed to comply with the overtime pay requirements of the

FLSA by failing to compensate Plaintiff Mendoza and all others similarly situated for work that

they have been suffered or permitted to perform before the official start time of their scheduled

shifts and after the end of their scheduled shifts, and on weekends.

          34.   Pursuant to 29 U.S.C. § 216(b), Plaintiff and all others similarly situated are entitled

to recover backpay, liquidated damages in an amount equal to their backpay damages for the

Defendants’ failure to pay overtime compensation, plus attorneys’ fees and costs.



                                                   7
         Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 8 of 10




       35.     As a result of Defendants’ willful and purposeful violations of the FLSA, there have

become due and owing to Plaintiff Mendoza and all others similarly situated an amount that has

not yet been precisely determined. The employment and work records for Plaintiff Mendoza and

all others similarly situated are in the exclusive possession, custody and control of the Defendants

and Plaintiff Mendoza and all others similarly situated are unable to state at this time the exact

amount owing to them. Defendants are under a duty imposed by the FLSA, 29 U.S.C. § 211(c),

and various other statutory and regulatory provisions, to maintain and preserve payroll and other

employment records with respect to Plaintiff Mendoza and similarly situated employees from

which the amount of Defendants’ liability can be ascertained.

                                            COUNT II

   FAILURE TO PAY ALL WAGES IN FULL WITHIN ONE BUSINESS DAY OF AN
     EMPLOYEE’S DISCHARGE PURSUANT TO CONN. GEN. STAT. § 31-71c(b)

       36.     Plaintiff hereby incorporates by reference Paragraphs 1 through 35 in their entirety

and restates them herein.

       37.     Conn. Gen. Stat. § 31-71c(b) requires that “Whenever an employer discharges an

employee, the employer shall pay the employee’s wages in full not later than the business day next

succeeding the date of such discharge.”

       38.     Defendants terminated Plaintiff Mendoza on October 28, 2018. At the time of his

termination, Defendants still owed him overtime compensation for hours suffered or permitted to

be worked before the start of his scheduled shifts and after the end of his scheduled shifts, and on

weekends, as described supra. However, Defendants failed to provide this owed overtime

compensation to Plaintiff Mendoza within one business day of his termination. Accordingly,

Defendants have violated Plaintiff Mendoza’s rights to full compensation upon termination under

Connecticut law.



                                                 8
          Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 9 of 10




       39.     Defendants’ violations of Conn. Gen. Stat. § 31-71c were done in a bad faith

manner.

       40.     Pursuant to Conn. Gen. Stat. § 31-72, Plaintiff is entitled to recover twice the full

amount of the wages owed, plus reasonable attorneys’ fees and costs.

       41.     As a result of Defendants’ bad faith violations of Connecticut law, there have

become due and owing to Plaintiff Mendoza an amount that has not yet been precisely determined.

The employment and work records for Plaintiff Mendoza are in the exclusive possession, custody

and control of the Defendants and Plaintiff Mendoza is unable to state at this time the exact amount

owing to him. Defendants are under a duty imposed by Conn. Gen. Stat. § 31-66 and various other

statutory and regulatory provisions, to maintain and preserve timekeeping, payroll and other

employment records with respect to Plaintiff Mendoza from which the amount of Defendants’

liability can be ascertained.

                                 DEMAND FOR A JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands that

his claims be tried before a jury.

                                     PRAYER FOR RELIEF

WHEREFORE, the Plaintiff hereby prays that this Court:

       (a)     Enter judgment declaring that the Defendants have willfully and wrongfully

violated their statutory obligations under the FLSA, and deprived Plaintiff and all others similarly

situated of their rights under the FLSA;

       (b)     Enter judgment declaring that the Defendants have violated their statutory

obligations under Connecticut state law in bad faith and deprived Plaintiff of his rights under

Connecticut state law;




                                                 9
         Case 3:20-cv-01449-KAD Document 1 Filed 09/24/20 Page 10 of 10




        (c)     Order a complete and accurate accounting of all the compensation to which the

Plaintiff and all others similarly situated are entitled;

        (d)     Award Plaintiff and all others similarly situated backpay equal to the unpaid

overtime compensation owed for work performed during the past three years;

        (e)     Award Plaintiff and all others similarly situated liquidated damages equal to their

unpaid overtime compensation;

        (f)     Award Plaintiff and all others similarly situated their reasonable attorneys’ fees to

be paid by the Defendants, as well as the costs and disbursements of this action; and

        (g)     Grant such other relief as may be just and proper.

                                                Respectfully submitted,

                                                /s/ Barbara J. Collins
                                                Barbara J. Collins
                                                Law Office of Barbara J. Collins
                                                557 Prospect Avenue, 1st Floor
                                                Hartford, CT 06106
                                                Phone: (860) 570-4627
                                                bcollins@barbarajcollins.com

                                                /s/ Sara L. Faulman
                                                Sara L. Faulman (pro hac vice to be submitted)
                                                Sarah M. Block (pro hac vice to be submitted)
                                                McGILLIVARY STEELE ELKIN LLP
                                                1101 Vermont Ave., N.W.
                                                Suite 1000
                                                Washington, DC 20005
                                                Phone: (202) 833-8855
                                                slf@mselaborlaw.com
                                                smb@mselaborlaw.com




                                                   10
